Citation Nr: 1017475	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hepatitis 
C on both a schedular and extraschedular basis, to include 
the propriety of the reduction of the previously assigned 100 
percent evaluation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to April 1971 
and from August 1972 to January 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  In April 2009 the Veteran 
testified at a videoconference hearing before a Veterans Law 
Judge.  A transcript of that proceeding is of record. 

In May 2009 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a rating in excess of 10 percent 
for hepatitis C on an extraschedular basis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC. 


FINDING OF FACT

Since July 1, 2006, the Veteran's hepatitis C infection has 
been manifested by subjective complaints of fatigue, malaise 
and anorexia, but has not required dietary restriction or 
continuous medication, has not resulted in incapacitating 
episodes having a total duration of at least two weeks and 
has not resulted in substantial or minor weight loss over a 
sustained period. 



CONCLUSION OF LAW

The criteria for a schedular rating in excess of 10 percent 
for hepatitis C have not been met for any time during the 
period covered by this appeal.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2006 and 
June 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
10 percent for his service-connected hepatitis C, to include 
the propriety of the reduction of the previously assigned 100 
percent evaluation.  Essentially, the Veteran contends that 
the current rating assigned does not reflect the severity of 
that condition.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 
While the veteran's entire history is reviewed when assigning 
a disability evaluation, where service connection has already 
been established, and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.

The Veteran originally obtained service connection for 
hepatitis in January 2005, at which point the RO issued a 
rating decision granting service connection with a 60 percent 
disability evaluation.  The Veteran disagreed with this 
rating in May 2005 the RO issued an additional rating 
decision increasing the rating from 60 percent to 100 
percent.  In February 2006, following a January 2006 VA 
examination, the RO proposed to reduce the Veteran's rating 
from 100 percent to 10 percent.  After further VA examination 
the RO issued an April 2006 rating decision to that effect.  
The Veteran submitted a Notice of Disagreement (NOD) in June 
2006.  A Statement of the Case (SOC) was issued in July 2006 
and in August 2006 the Veteran filed a Substantive Appeal (VA 
Form 9).  As indicated, in May 2009 the Board remanded the 
Veteran's claim for additional development, to include the 
performance of a VA examination.  The requested development 
has been completed to the extent possible and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Veteran's claim is once again before the 
Board.  

The Veteran's service-connected hepatitis C is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.114.  Under 
Diagnostic Code 7354, a noncompensable rating is assigned for 
nonsymptomatic hepatitis C.  A 10 percent rating is assigned 
for intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past twelve-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly) 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent rating.

Daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly warrants a 60 percent rating.

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.  

Note (1) directs VA to evaluate sequelae, such as cirrhosis 
or malignancy of the liver, under an appropriate diagnosis 
codes, but not to use the same signs and symptoms as the 
basis for evaluation under Diagnostic Code 7354 and under a 
Diagnostic Code for sequelae.  38 C.F.R. § 4.14.  Note (2) 
defines an "incapacitating episode" as a "period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."

Furthermore, the term "substantial weight loss" means a 
loss of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 or 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  38 C.F.R. § 4.112.

The relevant evidence of record includes private treatment 
records, VA treatment records, VA examination reports and 
statements from the Veteran.  As indicated, the Veteran's 
hepatitis C was rated at 100 percent prior to July 1, 2006.  
The 10 percent rating assigned from that date was based on a 
VA examination report from January 2006.  That examination 
report indicates that the examiner stated that the Veteran 
did not have any acute symptoms of hepatitis C except for 
fatigue.  The Veteran denied any significant abdominal pain, 
nausea, vomiting, anorexia, arthralgia or right upper 
quadrant pain and there was no clinical suggestion of 
cirrhosis or ascites.  The examiner also noted that the 
Veteran was not taking bed rest and that he had not undergone 
any treatment since 2004.  The Veteran reported that since 
his last treatment for hepatitis C he had been able to gain 
40-50 pounds and that his appetite was good.  The Veteran did 
not have any edema, fever, chills, weight loss or 
constitutional symptoms.  Physical examination revealed that 
the Veteran's weight was 202 pounds.

A May 2005 statement from a private physician indicates the 
physician's opinion that the Veteran is totally disabled, but 
does not present any rationale for this determination.  An 
additional statement from this physician from December 2006 
indicating a similar determination was also submitted.  

VA treatment records from April 2006 indicate a diagnosis of 
chronic hepatitis C with recent normal liver function test.  
The Veteran indicated that he was experiencing chronic 
fatigue, poor concentration, restless and aching legs at 
night and difficulty with memory.  He also stated that he has 
a poor appetite and only eats one meal per day.  His recorded 
weight was 192.8 pounds.  Additional VA treatment records 
from that month indicate that prior to treatment with 
Pegasys/Ribavirin in 2003 and Infergen in 2004 the Veteran's 
liver biopsy in September 2002 showed Stage 3 fibrosis.  The 
liver biopsy from September 2005 indicated an improvement in 
fibrosis to Stage 1.  VA treatment records from December 2006 
indicate that the Veteran reported fatigue, insomnia and 
decreased appetite.  However, the Veterans weight was 203 
pounds.  

The Veteran was afforded another VA examination in February 
2007.  The examiner indicated that there were no 
incapacitating episodes noted and no current treatment as the 
Veteran was a nonresponsive to two prior treatments.  The 
Veteran stated that his fatigue was constant and that he had 
anorexia but no other symptoms or extrahepatic manifestations 
of his liver disease.  Physical examination revealed 
tenderness in the right lower flank not related to the liver 
or organomegaly and no ascites were noted.  There were no 
other signs of liver disease indicated.  The Veteran's weight 
was recorded at 204 pounds.  

VA treatment records from June 2007 indicate that the Veteran 
reported severe fatigue and difficulty with memory and 
concentration.  Physical examination indicated that the 
Veteran's weight was 192 pounds.  Treatment records from just 
a few weeks later indicate that the Veteran's weight was 
193.8 pounds.  An addendum from July 2007 indicates that 
there were two or three low density nodules in the liver, 
which were new since the prior study of October 2005.  VA 
treatment records from October 2007 indicate that the Veteran 
reported a dull achy pain in his right upper quadrant along 
with fatigue.  His weight at this time was 191 pounds.

In several statements the Veteran has indicated that he 
suffers from anorexia and has difficulty eating.  He also 
stated that he has constant fatigue, malaise and gastric 
discomfort, characterized by pain in his upper right stomach 
area.  

In April 2009 the Veteran was afforded a videoconference 
hearing before a Veterans Law Judge.  During that hearing the 
Veteran reiterated his claims of constant fatigue and 
difficulties with concentration.  He also stated that he 
frequently suffers from an upset stomach and nausea and has 
incapacitating episodes lasting at least three-quarters of 
the day two or three times a week.  Finally, the Veteran 
reported having a very poor appetite.

Based on statements presented during the Veteran's hearing 
the Board remanded the claim in May 2009 for further 
development.  In accordance with this remand a VA examination 
was provided in July 2009.  During that examination the 
examiner cited stated that a current CT scan indicated no 
liver fibrosis, that the Veteran hepatitis C viral load was 
significantly decreased from October 2008 to June 2009 and 
that liver enzymes were normal in June 2009.  Subjectively, 
the Veteran reported a swollen liver, constant pain in the 
right upper quadrant area, fatigue and anorexia.  No 
arthralgia was reported.  The examiner indicated that the 
Veteran was never admitted for right upper quadrant pain and 
was never treated by bedrest.  Furthermore, the examiner 
stated that there was no weight loss or weight gain and no 
weakness.  Physical examination revealed no 
hepatosplenomegaly and no upper right quadrant tenderness.  
No ascites were present and the examiner stated that there 
was no evidence of malnutrition.  The examiner's diagnosis 
was chronic hepatitis C infection, status post therapy with 
no acute or chronic liver disease.  An addendum was added in 
September 2009 confirming no objective findings of weight 
loss or hepatomegaly.  The examiner also stated that the 
Veteran was not under any dietary restriction and that there 
was no need for continuous medication.  Finally, the examiner 
indicated that there were only subjective complaints of daily 
fatigue and anorexia.  

Since this examination the Veteran has submitted photographs 
which he claims show weight loss between 2007 and 2009 and a 
statement wherein he reported chronic fatigue, anorexia and 
chronic pain in the right upper quadrant.  VA treatment 
records showing the Veteran's weight from July 2005 to July 
2009 were also submitted.  The Veteran's weight in July 2005 
was 176 pounds.  His weight increased regularly until January 
2006, at which time it was 202 pounds.  In April 2006 the 
Veteran's weight was 192.8 pounds.  In December 2006 it was 
203 pounds and in February 2007 it was 204 pounds.  Since 
then the Veterans weight was reported at 192 pounds in June 
2007, at 191 pounds in October 2007, at 205 pounds in 
February 2008, at 186 pounds in April 2008, at 183.8 pounds 
in July 2008, at 180.2 pounds in September 2008, at 181 
pounds in October 2008, at 187.7 pounds in January 2009, at 
190 pounds in March 2009, at 186.6 pounds in April 2009, at 
179.8 pounds in June 2009, and at 178.8 pounds in July 2009.  

Finally, the Veteran submitted a letter from Dr. Alam from 
January 2010.  This letter indicates a history consistent 
with that reported in VA treatment records: that the Veteran 
had stage 3 fibrosis in 2002 and stage 1 fibrosis in 
September 2005.  It indicates that the Veteran was 
reevaluated in December 2009 and was recommended to proceed 
with a follow-up liver biopsy to assess progression of his 
liver disease.  It also reports subjective complaints by the 
Veteran of increasing fatigue and right upper quadrant 
abdominal pain with discomfort.  Finally, it indicates a 25 
pounds weight loss from July 2005.

The Veteran submitted a notice response dated March 16, 2010, 
indicating that he had more information or evidence to 
submitted, but no additional evidence has been submitted and 
the thirty day waiting period has expired.  

The Board concludes that the reduced rating of 10 percent for 
the Veteran's hepatitis C, effective from July 1, 2006, is 
proper, and that a rating in excess of 10 percent is not 
warranted at any time during the period covered by this 
appeal.  The evidence of record does establish that the 
Veteran has consistently reported chronic fatigue and the 
Board finds it reasonable to presume that along with this 
fatigue, the Veteran also had malaise and at least 
intermittent anorexia.  In addition, the Veteran has at least 
generally indicated that fatigue has been occurring on a 
daily basis.  

However, even assuming that the Veteran has been experiencing 
daily fatigue, malaise and anorexia due to hepatitis C, the 
evidence of record does not establish that the Veteran 
required daily medication or dietary restriction.  
Furthermore, there is no evidence of incapacitating episodes 
with acute signs and symptoms severe enough to require bed 
rest and treatment by a physician having a total duration of 
at least two weeks, but less than four weeks, during the past 
12-month period.  While the Veteran did report incapacitation 
from fatigue there is no evidence that these episodes require 
bed rest and treatment by a physician.  



In addition, there is no evidence of weight loss sufficient 
to be characterized as either minor or substantial under 
Diagnostic Code 7354.  As indicated, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer.  38 C.F.R. § 4.112.  
While the evidence shows that the Veteran's weight has gone 
up and down over the years, there is no evidence that the 
Veteran has sustained weight less of 10 to 20 percent or 
greater for three months or longer.  

Accordingly, as the need for continuous medication or dietary 
restriction, let alone incapacitating episodes or sustained 
weight loss, have not been shown, the Board cannot assign a 
rating in excess of 10 percent under Diagnostic Code 7354 
based on the presence of fatigue, malaise and anorexia.  

There is a preponderance of evidence against the Veteran's 
claim and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

A schedular rating in excess of 10 percent for the Veteran's 
hepatitis C, to include the propriety of the reduction of the 
previously assigned 100 percent evaluation, is denied.




REMAND

While the evidence does not provide a basis for a schedular 
evaluation in excess of that currently noted above, the Board 
must also consider whether the case should be referred for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2008).  The Veteran contends that he has significant 
symptoms associated with his hepatitis C which impacts 
adversely on his ability to function in his daily activities 
and thus claims entitlement to a rating in excess of 10 
percent for hepatitis C on an extraschedular basis.  The 
Board finds that further action on this issue is necessary 
prior to final appellate review.

Specifically, the Board notes that the Veteran has submitted 
two separate treatment records from Dr. Bassari from May 2006 
and December 2006, which indicate that the Veteran is totally 
and permanently disabled and unable to work.  

The evidence of record raises a question with regard to the 
current effect of the Veteran's hepatitis C on his ability to 
function in his daily life.  The question has not been 
addressed by the RO.  Therefore, in order to give the Veteran 
every consideration with respect to the present appeal, 
further development of the case is necessary.  The case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
of the elements of a claim for an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired. 

2.  The RO/AMC should ensure that all 
identifiable VA and private treatment 
records are obtained.  This should include 
any records from the Social Security 
Administration pertinent to the Veteran's 
claim for disability benefits, as well as 
the medical records relied upon concerning 
that claim.  The RO/AMC must document any 
negative responses and inform the Veteran 
so that he may attempt to procure missing 
records on his own.

3.  Make arrangements to afford the 
Veteran an appropriate VA examination for 
his hepatitis C.  The claims folder must 
be made available to and be reviewed by 
the examiner.  The examiner should 
determine the effect of the Veteran's 
hepatitis C on his occupational 
functioning and daily living.  

4.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence. The RO should 
determine whether the evidence warrants 
referral of the claim to the appropriate 
department officials under 38 C.F.R. 
§ 3.321(b) for extraschedular 
consideration.  The Veteran should be 
notified of the determination.

5.  If the benefit sought is not granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


